FILED
                             NOT FOR PUBLICATION                           MAR 17 2011

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THANT CHIT MIN,                                  No. 08-71454

               Petitioner,                       Agency No. A097-356-406

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Thant Chit Min, a native and citizen of Myanmar (formerly known as

Burma), petitions for review of the Board of Immigration Appeals’ order

dismissing his appeal from the immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, Gu v. Gonzales, 454 F.3d 1014, 1018-

19 (9th Cir. 2006), and we deny the petition for review.

      The record does not compel the conclusion that Min suffered past

persecution based on being detained once, hit five times, and told to cease his

activities. See id. at 1020-21 (petitioner did not establish past persecution where

the petitioner was arrested and detained for three days, interrogated, and struck

with a rod ten times). Further, the record does not compel the conclusion that Min

demonstrated a well-founded fear of future persecution in Burma. See id. at 1021-

22. Accordingly, Min’s asylum claim fails.

      Because Min failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Min failed to establish it is more likely than not he will be tortured if

returned to Burma. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                        08-71454